Citation Nr: 1453218	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  14-02 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD).  

2.  Entitlement to a total rating based upon individual unemployability, based upon service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel



INTRODUCTION

The Veteran served on active duty from May 1969 to August 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 20111 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied an increased rating for PTSD and a TDIU.  

The appeal is REMANDED to the Agency of Original Jurisdiction.


REMAND

In January 2014, the Veteran indicated in his substantive appeal that he desired a videoconference hearing.  In August 2014,  the Veteran was notified that he was placed on the Travel Board hearing list.  Later that month, the representative informed VA that the Veteran did not want a Travel Board hearing and still desired a videoconference hearing.  He has the right to such a hearing.  38 U.S.C.A. § 7107(b) (West. 2002); 38 C.F.R. §§ 20.700(a)(e), 20.703 (2014).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing in before the Board.  He should be notified of the date, time, and location of the hearing.  38 C.F.R. § 20.704(b) (2014).

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

